DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 11/17/2021 following the Final Rejection of 09/17/2021. Claims 1, 9, 15-16 and 20 were amended; claims 6, and 14 were cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/17/2021, with respect to claim objection(s) have been fully considered and are persuasive.  The objection of 09/17/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 11/17/2021, with respect to claims rejected under 35 USC § 102 and/or 103 have been fully considered and are persuasive.  The rejections of 09/17/2021 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
James Wimpe (Reg. No. 59990) on 01/11/2022.

The application has been amended as follows: 
In the Claims
Claims 7, 15 and 20 are cancelled. 

These Examiner Amendments were made to cancel claims with a scope encompassing a combination of features that lacked an adequate description of their combination in the instant specification. Specifically, a retainer which circumferentially retain two blade outer airseals at different axial locations as well as a W-seal.

Allowable Subject Matter
Claims 1, 3-5, 8-9, 11-13, 16-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
No prior art was found which anticipated or rendered obvious the invention as now claimed. In particular, ‘a retainer installed at circumferential end of a case, the retainer configured to circumferentially retain two or more components, which include a blade outer airseal and a W-seal, at the case that are at different axial and/or radial locations, the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10094244 – discloses a retention means within a casing of a turbine engine to circumferentially retain a wiggle strip spring seal, the retention means taking the form of a protrusion which interfaces with the wiggle strip spring seal.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                               
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745